Citation Nr: 0507372	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that granted service connection and a noncompensable 
rating for bilateral hearing loss and granted service 
connection with a ten percent rating for tinnitus.  In July 
2003, the veteran filed a Notice of Disagreement (NOD) as to 
the rating assigned to his hearing loss, and in August 2003 
he requested review of the issue by a Decision Review Officer 
(DRO).  In February 2004, a DRO of the RO denied the 
veteran's claim for entitlement to a compensable rating for 
his bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

Additional development is needed prior to further disposition 
of the claims.  Although the Board regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claims so that he 
is afforded every possible consideration.

It appears, in this case, that the VA has not satisfied its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In July 2004, the veteran submitted additional 
authorization forms for the release of private medical 
records to the Board.  Those authorization forms, dated from 
June 2004 to the present, relate to treatment the veteran has 
received for his hearing loss and to Meniere's disease.  
Because the VA is on notice that there are additional records 
that may be applicable to the veteran's claims, these records 
should be obtained.

In February 2004, the RO denied service connection for 
Meniere's disease with vertigo.  Later that month, the 
veteran filed a VA Form 9 in which he disagreed with the RO's 
decision on this claim.  Where a claimant expresses 
disagreement with an initial decision by an RO, the RO is 
then required to issue a statement of the case.  Therefore, 
this matter is referred to the RO for appropriate action.  
See Manlincon v. West, 12 Vet. App. 238 (1999); 38 U.S.C.A. 
§ 7105 (West 2002).  

In February 2004, the veteran requested a hearing before the 
Board.  The veteran, however, did not appear for the 
scheduled videoconference hearing in August 2004 as 
scheduled.

Accordingly, this case is REMANDED for the following actions:

1.  Please contact the veteran to 
determine whether he still desires a 
hearing before the Board on Travel 
Board.  If so, please schedule him for 
a Travel Board hearing.

2.  Obtain the private medical records 
noted in the authorization forms the 
veteran submitted in July 2004.  All 
efforts to obtain the records should be 
fully documented.

3.  After ensuring any other necessary 
development has been completed, 
readjudicate the claim for an increased 
rating for bilateral hearing loss.  If 
its action remains adverse, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.

4.  Issue a statement of the case on 
the issue of entitlement to service 
connection for Meniere's disease.  The 
veteran should be informed that he must 
file a substantive appeal in order to 
perfect his appeal on that issue.

5.  Thereafter, the case should be 
returned to this Board for the purpose 
of appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


